Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 16 May, 2022. As filed on 05/16/2022, Claims 23-35 are pending; of which claim 1 has been amended. Claims 1-22 are cancelled. 
Priority
This application filed 01/13/2021 is a continuation of 16/893,500, filed 06/05/202016893500 is a continuation of 16/657,609, filed 10/18/2019 ,now abandoned;16657609 is a continuation of 16/290,087, filed 03/01/2019 ,now abandoned; 16290087 is a continuation of 15897549, filed 02/15/2018 ,now abandoned 15897549 is a continuation of 15409369, filed 01/18/2017 ,now abandoned 15409369 is a continuation of 14883152, filed 10/14/2015 ,now U.S. Patent #9585883 and having 1 RCE-type filing therein 14883152 is a division of 14309381, filed 06/19/2014 ,now U.S. Patent #9181200 and having 1 RCE-type filing therein;14309381 Claims Priority from Provisional Application 61981366, filed 04/18/2014; 14309381 Claims Priority from Provisional Application 61939655, filed 02/13/2014; 14309381 Claims Priority from Provisional Application 61838088, filed 06/21/2013. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 07/23/2021, 10/21/2021 and 05/16/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of the species in the reply filed on 5/16/2022  is acknowledged.  
Applicants elected the species of formula (1) and the species as listed on page 8-11.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 23-35 will be examined on the merits herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-28, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/014868, Feb.  19, 2004 by Hicks et al. (“the ‘868 publication”; cited by Applicants in IDS).  
The ‘868 publication  teach synthesis of compounds of formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
defined by variables R1, R2, R3, R4, Q, which can have the following core: pyrimidine 2-dione, Q as (N)R5,  substituted at N-R5 by an alkyl, cycle-alkyl or cyclic moiety, at C-5 by a hydrogen or halogen atom and at C-6 by different types of cyclic moieties-alkenyl-amino group, optionally further substituted by alkyl, alkoxy or different cyclic moieties which encompass the scope of claimed formula (I). The ‘868 publication teach synthesis of compounds which reads on the claimed process step of reacting formula (VI) with amine to form compound (I) as following:




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(pages 3-8; 32; 79-82; examples). 
General procedure B on page 93 corresponds to reacting a 6-chloro pyrimidine  dione wherein LG is halogen, with amine to give the pyrimidine dione product (instant claims 23, 24).
The intermediate VI of instant claim 25, 26 and V of instant claims 27, 28 are prepared by strategy disclosed in Scheme 1 of the reference. 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The reference further disclose the use of these compounds against congestive heart failure and other cardiovascular diseases which shows the same utility as instant application (pages 29-31, 33).
The difference between the prior art and the instant is that the prior art does not teach preparative example of  compound wherein in formula (I) at position 5 pyrimidine dione the substituent R3 is H or F, instead in the preparative examples R3 is methyl.
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making and using the claimed compounds because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core pyrimidine dione structure such as R3 =H or halo (page 134) (i.e. X in the formula (I) in the instant application).  In other words, the  ‘868 publication  which describe compounds  that are potential therapeutics for heart illnesses, showing the  utility as instant application,  and  the prior art  as a whole suggests that variables may be used in the same location of core structure, that would have motivated the skilled artisan to utilize the R3 as H or F  at the same site of core structure and have reasonable expectation of success in obtaining claimed  compounds suitable therapeutic agents. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 22-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 9,181,200.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The instant claims are drawn to a process for preparing pyrimidine dione compound of Formula (I) 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. The instant specification states that the latter may be used for the treatment of hypertrophic cardiomyopathy (HCM) and conditions associated with left ventricular hypertrophy or diastolic dysfunction. Patent ‘200 is drawn to  compounds 
    PNG
    media_image11.png
    200
    363
    media_image11.png
    Greyscale
of same formula as claimed in the instant application, used for the treatment of hypertrophic cardiomyopathy (HCM) and conditions associated with left ventricular hypertrophy or diastolic
dysfunction. The ‘200 shows in Fig 1 and examples the preparation of the compounds by same synthetic method as claimed. Thus, since the’200 patent suggests the method of producing the same compounds, by the same method as claimed, it would have been obvious for one of ordinary skill to claim so.

Conclusion
Claims 23-35 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622